department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel index nos number release date cc dom it a spr-110473-99 memorandum for blake ferguson assistant district_counsel north - south carolina district from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject information reporting - condemnation of real_property this responds to your assistance request of date concerning information reporting for payments made by a state’s highway department for real_property taken pursuant to the exercise of eminent_domain powers issue in a real_property condemnation when a state’s lump-sum payment to a landowner includes both the proceeds of the condemnation and an interest component what information returns must be filed conclusion under sec_6045 of the internal_revenue_code the state must report the proceeds of a non-excepted transaction on form 1099-s under sec_6041 the interest component should be reported on form 1099-misc facts you state that whenever there is a delay between the time the state takes possession of condemned real_property and the time payment is made the state pays interest to the seller in addition to the condemnation price awards of interest average about dollar_figure the state follows a procedure of issuing form 1099-s at year-end showing the lump-sum payment without breaking the payment into its component parts of condemnation proceeds and interest spr-110473-99 law and analysis condemnation proceeds sec_6045 requires the real_estate_reporting_person defined in sec_6045 to file an information_return with respect to a real_estate_transaction and to furnish the seller with a payee_statement the amount to be reported is the gross_proceeds sec_1_6045-4 of the income_tax regulations the prescribed form is form 1099-s although sec_1_6045-4 excepts certain transactions and types of property from reporting requirements a real_estate_transaction is not excepted merely because it arises from an exercise of eminent_domain powers however under sec_6045 a sale_or_exchange of a residence is excepted from reporting if certain conditions are met these conditions relate to use as a principal_residence for the requisite length of time exclusion_of_gain under sec_121 amount of selling_price written assurances etc see revproc_98_20 1998_7_irb_32 thus unless a real_estate_transaction is excepted from the reporting requirements of sec_6045 by sec_6045 or by sec_1_6045-4 the real_estate_reporting_person is required to file a form 1099-s reporting the gross_proceeds and other required information and to furnish the seller with the payee_statement interest payments the interest component of a condemnation_award is not part of the gross_proceeds of the sale of the property it is an additional payment that is necessary to give owners of condemned property the full equivalent of the value of the property at the time it was taken in 317_us_399 c b the court considered whether stated_interest paid on a condemnation_award for the period between the date title passed and the date of final payment was part of sales_price capital_gain or ordinary_income the court concluded that it was ordinary_income either interest or a payment to meet the constitutional requirement of just compensation but not part of the capital_gain from the sale see also crews v commissioner tcmemo_1964_64 under sec_61 interest is includible in gross_income sec_1_61-7 states that interest_income includes the interest portion of a condemnation_award sec_6049 requires every person who makes payments of interest of dollar_figure or more in any calendar_year to file an information_return the interest you inquire about however does not meet the definition of interest under sec_6049 see sec_6049 and sec_1_6049-5 spr-110473-99 sec_6041 provides that all persons engaged in a trade_or_business and making payment in the course of that trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than certain payments not here relevant of dollar_figure or more in any taxable_year must render a true and accurate return under regulations prescribed by the secretary setting forth the amount of those gains profits and income and the name and address of the recipient of the payment governmental agencies are subject_to the reporting requirements of sec_6041 sec_1_6041-1 and g sec_1_6041-1 states that income is fixed when it is to be paid in amounts definitely predetermined and that income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained although interest may be paid to give the owner full value for the property taken it is not part of the sale price as discussed above however the interest payments are fixed and determinable income at the time of payment therefore the reporting requirements of sec_6041 apply to such payments of dollar_figure or more in a taxable_year the form on which the interest must be reported is form 1099-misc this memorandum is for your general information and is advisory only it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we can be of further assistance please contact cc dom it a pincite-4920 1although sec_1_6041-3 provides an exemption from the reporting requirements of sec_6041 for certain state payments this exemption applies only to obligations that are issued in exercise of the state’s borrowing power u s trust co of new york v anderson 65_f2d_575 2d cir cert_denied 290_us_683
